Citation Nr: 1816618	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for sleep apnea.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970 and from July 1977 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in June 2010 and December 2015 by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


FINDINGS OF FACT

1.  Sleep apnea does not result in chronic respiratory failure, carbon dioxide retention, or cor pulmonale, and does not require a tracheostomy.

2.  The claim of entitlement to a rating in excess of 50 percent for sleep apnea was referred to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321; in May 2016, VA received the Director of Compensation Service's determination that an extraschedular rating was not warranted.

3.  For the entire appellate period, the Veteran's sleep apnea did not present indicia of an exceptional or unusual disability picture.

4.  The Veteran is service-connected for sleep apnea, rated as 50 percent disabling; he has no other service-connected disabilities.  

5.  The claim of entitlement to TDIU was referred to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b); in May 2016, VA received the Director of Compensation Service's determination that TDIU on an extraschedular basis was not warranted.

6.  The Veteran's service-connected disability does not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6847 (2017).

2.  The criteria for a TDIU have not been met for any period.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Sleep Apnea

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's sleep apnea is rated under DC 6847, which provides a 50 percent rating when the sleep apnea requires the use of a breathing assistance device such as CPAP machine.  A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.

The evidence of record shows that, throughout the rating period, the Veteran's sleep apnea was of enough severity to require the use of a CPAP machine (although sometimes he was unable to tolerate it all night) and caused persistent daytime somnolence.  The evidence does not show that sleep apnea resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that it required a tracheostomy.  

A December 2015 VA examiner specifically found that the Veteran's sleep apnea was not manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale and that it did not require tracheostomy.  Review of the relevant VA treatment records also does not reflect chronic respiratory failure with carbon dioxide retention or cor pulmonale and/or a tracheostomy.  

The Board affords great probative weight to the VA examiner's lack of findings of these manifestations, as the examiner reviewed the record, and the opinion is consistent with the other evidence of record and was based on the examiner's knowledge and experience.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  As such, the record does not demonstrate that the Veteran is entitled to a schedular rating in excess of 50 percent for sleep apnea at any time during the rating period.

In rendering such a decision, the Board notes that Veteran is competent to report symptoms related to his sleep apnea such as tiredness, difficulty concentrating, and similar symptoms felt through the senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not shown to possess a recognized degree of medical or scientific knowledge to render him competent to provide a medical opinion as to whether the severity of his sleep apnea meets the diagnostic criteria for a higher rating.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For these reasons, a schedular rating in excess of 50 percent for sleep apnea have not been met or more nearly approximated for any period on appeal.  As the preponderance of the evidence is against the claim, the appeal is denied.  

The Board has also considered whether an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b)(1), which provides that ratings shall be based as far as practicable on the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  

To accord justice, in the exceptional case where the schedular evaluations are found to be inadequate, the VA Compensation Service, upon field examination submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  

The governing norm in these exceptional cases is as follows:  A finding that the case presents such an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

The issue of entitlement to an extraschedular rating for sleep apnea was referred to the Director, VA Compensation Service for an opinion as to whether an extraschedular evaluation was warranted.  In a May 2016 opinion, the Acting Director of Compensation Service found that an extraschedular evaluation was not warranted for the Veteran's sleep apnea.  Notwithstanding the opinion provided by the Acting Director of the Compensation and Pension Service, the Board is authorized to assign an extraschedular rating when appropriate.  See Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015).

Turning to the first step of the extraschedular analysis, all the symptomatology and impairment caused by the Veteran's sleep apnea are specifically contemplated by the schedular rating criteria, and that an extraschedular rating is not warranted.  The schedular rating criteria specifically provide for ratings based on sleep disorder breathing, persistent day-time hypersomnolence, and the requirement of use of a breathing assistance device such as a CPAP machine.   

In this case, for the entire appeal period, considering the lay and medical evidence, sleep apnea has been manifested by symptoms and impairment that most nearly approximates a schedular 50 percent rating (requires use of breathing assistance device such as CPAP machine).  The Veteran has indicated that the bulk of his impairment from his sleep apnea is due to persistent day-time hypersomnolence, which is specifically contemplated in the schedular rating criteria. 

Next, the evidence does not show frequent periods of hospitalization for sleep apnea nor has the Veteran asserted such.  He has maintained that sleep apnea interfered with his employment in that he was fired from his most recent job for falling asleep at work/working too slow.  He indicated that he was told by his manager that he was too slow performing his duties as a cook so he was switched to stocker, and then he was fired for falling asleep on the job stocking shelves.  

In this regard, while the December 2015 VA examiner opined that the Veteran would be unable to focus on the sedentary aspects of a job due to chronic fatigue and somnolence from his sleep apnea, the examiner felt that the Veteran may be able to perform the physical aspects of a job (though his efficiency and speed may be affected).  Therefore, while the medical evidence suggests that he cannot necessarily perform sedentary tasks due to sleep apnea, he can perform physical tasks (albeit with less speed and efficiency than other employees), and the Board finds that this medical opinion is based upon the Veteran's statements, which are assigned less probative value and are not supported by the other evidence of record.  

Importantly, the Veteran's application for Social Security Administration (SSA) disability benefits was not based on or supported by his sleep apnea disability.  In fact, it shows multiple psychiatric diagnoses and substance abuse problems as well as a low back disability resulting in fatigue, difficulty concentrating, paranoia, delusions, difficulty with motivation, and an inability to maintain employment.  Additionally, VA treatment records from July 2008 reflect that he experienced audio and visual hallucinations due to schizophrenia.  It was noted that he was fired from his most recent job as a cook because he was accused of sexual harassment.  It was also noted that he reported he was railroaded out of his job due to racism.  

Further, it was noted that he related several stories about other cooks prostituting young girls who worked in the kitchen with him, others plotting against him, and being owed thousands of dollars by the government.  The Veteran was noted to be angry regarding his job situation.  He reported insomnia; however, nothing was mentioned regarding his sleep apnea or daytime hypersomnolence, or any inability to perform tasks at work/being fired due to his sleep apnea/daytime hypersomnolence.  Additional VA treatment records dated in July 2008, August 2008 and October 2008 reflect that he lost his most recent job as a cook-dishwasher due to his psychiatric disabilities and substance abuse problems.  

The Board does not doubt some interference with employment due to sleep apnea (which is contemplated by the schedular rating), as there may well be some difficulty with efficiency and speed performing the physical aspects of being a cook and/or shelf stocker, but the evidence does not show extended absences or that the Veteran was fired due to his sleep apnea that would signify marked interference.  The evidence shows that his psychiatric disabilities and low back disability significantly interfered with his employment and not his sleep apnea.  

In sum, all of the symptoms and impairment of the sleep apnea described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  Accordingly, his symptoms are not exceptional and do not present an unusual disability picture.  As such, the appeal is denied.


TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disability/disabilities, from securing and following "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

The Veteran is only service-connected for sleep apnea, rated as 50 percent disabling.  Therefore, he does not meet the percentage criteria for a TDIU as set forth in 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

Here, in a May 2016 Administrative Decision, the Veteran's claim for TDIU was considered under 38 C.F.R. § 4.16(b).  The Acting Director of Compensation Service denied entitlement to TDIU under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16 (b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).  Cf. Wages v. McDonald, 27 Vet. App. 233, 239 (2014) ("[T]he Director's decision is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence"; the Board conducts de novo review of the Director's decision denying extraschedular consideration).

For a claimant to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, while the Veteran is not employed, he was able to work as a cook/stocker/dishwasher for six years until he was fired due to sexual harassment allegations in 2008 (according to July 2008 VA treatment records).  While there is evidence that he has daytime fatigue and is unable to perform sedentary tasks due to his sleepiness, the evidence does not substantiate that his unemployability is based to any substantial degree on his service-connected sleep apnea.  

Importantly, there is ample medical evidence showing that he is instead unemployable due to his nonservice-connected psychiatric disabilities and back disability.  In this regard, the SSA disability records reflect that his disability award was based solely on his psychiatric disabilities and low back disability (without mention of his sleep apnea) and the remaining medical evidence of record supports this finding.  

In support of his claim, the Veteran has not submitted any competent evidence, other than his own lay assertions, that his service-connected disability is unusual or otherwise results in a level of impairment outside the norm.  However, his statements are assigned less probative weight as they are inconsistent with the evidence of record.  In this regard, the statements made directly to health care providers during the course of treatment (July, August and October 2008 VA treatment records) are inherently more credible than his statements made in support of a claim for compensation (statements made at December 2015 VA examination and other statements made in support of his claim for compensation).  

Therefore, the credibility of the lay assertions concerning the Veteran's reason for being fired and which helped form the basis for the December 2015 VA examiner's opinion regarding his ability to perform job tasks is significantly diminished.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In any event, the December 2015 VA examiner did not actually find that the Veteran was unemployable due to his sleep apnea, and nothing in the record suggests this is the case.  Accordingly, at no time pertinent to this appeal have the criteria for TDIU been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable and the appeal is denied.

Finally, with respect to both claims on appeal, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 50 percent for sleep apnea is denied.

A TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


